Citation Nr: 0900763	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.

2.   Entitlement to an effective date prior to September 30, 
2004 for service connection for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from March 1976 to 
July 1976, and from March 1978 to May 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a     May 2005 action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for tinnitus, 
evaluated as 10 percent disabling, and which assigned an 
effective date for service connection of September 30, 2004.  


FINDING OF FACT

On October 21, 2008, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant that he wished to withdraw his current claims 
on appeal.   


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal on the issues 
of entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus, and entitlement to an 
effective date prior to September 30, 2004 for service 
connection for tinnitus, the Board does not have jurisdiction 
to consider the claims.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal as to 
the issues of entitlement to an initial evaluation in excess 
of 10 percent for service-connected tinnitus, and entitlement 
to an effective date prior to September 30, 2004 for service 
connection for tinnitus, and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.  

Specifically, in a statement signed by the veteran, received 
on October 21, 2008, the veteran stated that he desired to 
withdraw his appeal.  This statement constitutes a written 
withdrawal of the substantive appeal with regard to the 
issues of entitlement to an initial evaluation in excess of 
10 percent for service-connected tinnitus, and entitlement to 
an effective date prior to September 30, 2004 for service 
connection for tinnitus.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the claims, and they must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).  


ORDER

The appeal as to the claims of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
tinnitus, and entitlement to an effective date prior to 
September 30, 2004 for service connection for tinnitus, is 
dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


